DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of device embodiment 1, modification A1 (claims 1-8, 14, 15 readable thereon) in the reply filed on 6/23/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US PGPub 2014/0048847; hereinafter “Yamashita”) in view of Oota et al. (US 9,887,285; hereinafter “Oota”).
Re claim 1: Yamashita teaches (e.g. fig. 16) a semiconductor device in which an insulated gate bipolar transistor region (IGBT region 106; e.g. paragraph 130) and a diode region (diode region 108; e.g. paragraph 130) are provided adjacent to each other in a semiconductor substrate (104) including an n-type drift layer (114) between a first principal surface (upper surface of 104; hereinafter “1PS”) and a second principal surface (lower surface of 104; hereinafter “2PS”) opposite to the first principal surface (1PS) and an emitter electrode (148) is provided on the first principal surface (1PS) of the semiconductor substrate (104), wherein the insulated gate bipolar transistor region (106) includes a p-type base layer (118) provided on the first principal surface (1PS) side of the drift layer (114), an n-type source layer (134) selectively provided on the first principal surface (1PS) side of the base layer (118) and at a surface layer (upper surface layer of 104; hereinafter “1SL”) of the semiconductor substrate (104) on the first principal surface (1PS) side, a p-type first contact layer (136) provided on the first principal surface (1PS) side of the base layer (118) and in a region in which the source layer (134) is not provided on the surface layer (1SL) of the semiconductor substrate (104) on the first principal surface (1PS) side, the first contact layer (136) being connected with the emitter electrode (148), a gate trench insulating film (128) provided on an inner surface of a trench (126) penetrating through the base layer (118) to the drift layer (114), a gate trench electrode (130) provided in the trench (126) through the gate trench insulating film (128), and a p-type collector layer (110) provided at a surface layer (lower surface layer of 104; hereinafter “2SL”) of the semiconductor substrate (104) on the second principal surface (2PS) side, the diode region (108) includes a p-type anode layer (124) provided on the first principal surface (1PS) side of the drift layer (114), a p-type second contact layer (144) provided on the first principal surface (1PS) side of the anode layer (124) and at the surface layer (1SL) of the semiconductor substrate (104) on the first principal surface (1PS) side and connected with the emitter electrode (148), and an n-type cathode layer (120) provided at the surface layer (2SL) of the semiconductor substrate (104) on the second principal surface (2PS) side.
Yamashita teaches the use of silicon carbide as the semiconductor material (e.g. paragraph 183) but is silent as to explicitly teaching the second contact layer (144 is doped p-type) contains aluminum as p-type impurities.
Oota teaches the use of aluminum as a p-type dopant (see column 4, lines 64-65, column 16, lines 56-57).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the aluminum as a p-type impurity as taught by Oota in the device of Yamashita in order to have the predictable result of using a known material as a p-type dopant and would have a high expectation of success when used in a high power silicon carbide power device.
Re claim 2: Yamashita teaches the semiconductor device according to claim 1, wherein the thickness of the second contact layer (144) is smaller than the thickness of the source layer (134).
Re claim 3: Yamashita teaches the semiconductor device according to claim 2, wherein the thickness of the second contact layer (144) is equal to or smaller than 1/2 of the thickness of the source layer (134).
Re claim 4: Yamashita teaches the semiconductor device according to claim 1, wherein the impurity concentration of the second contact layer is lower than 1.0E+18 /cm3 (1x1017/cm-3; e.g. paragraph 132).
Re claim 5: Yamashita in view of Oota teaches the semiconductor device according to claim 1, wherein the first contact layer (136 of Yamashita) contains aluminum as p-type impurities (see column 4, lines 64-65 of Oota).
Re claim 6: Yamashita teaches the semiconductor device according to claim 5, wherein the thickness of the first contact layer (136) is smaller than the thickness of the source layer (134).
Re claim 7: Yamashita teaches the semiconductor device according to claim 6, wherein the thickness of the first contact layer (136) is equal to or smaller than 1/2 of the thickness of the source layer (134).
Re claim 8: Yamashita teaches the semiconductor device according to claim 5, wherein the impurity concentration of the first contact layer is lower than 1.0E+18 /cm3 (1x1017/cm-3; e.g. paragraph 132).
Re claim 14: Yamashita teaches the semiconductor device according to claim 1, wherein the emitter electrode (148) is provided in contact with the source layer (134) and the first contact layer (136).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Oota as applied to claim 1 above, and further in view of Laven et al. (US PGPub 2016/0056251; hereinafter “Laven”).
Re claim 15: Yamashita in view of Oota teaches substantially the entire structure as recited in claim 1 except explicitly teaching the semiconductor device wherein a copper layer or a copper alloy layer is formed on an aluminum alloy layer in the emitter electrode (148).
Laven teaches a copper layer or a copper alloy layer (copper; e.g. paragraph 50) is formed on an aluminum alloy layer (aluminum and can include two or more sublayers; e.g. paragraph 50) in the emitter electrode.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the two or more sublayers and aluminum and copper materials in the emitter electrode as taught by Laven in the device of Yamashita in view of Oota in order to have the predictable result of using a known emitter electrode structure known to have good electrical conducting properties with a high expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822